—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered April 14, 1997, convicting her of *659murder in the second degree, manslaughter in the second degree, and arson in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the totality of the circumstances, the defendant was not denied the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Sullivan, 153 AD2d 223).
The defendant contends that the testimony of three witnesses, who heard her threaten the victim prior to the crime, should have been excluded at the trial because it was unduly cumulative and duplicative. Since no objection was registered as to the number of witnesses presented, this issue was not preserved for appellate review (see, CPL 470.05 [2]; People v Russell, 79 NY2d 1024). In any event, each witness had a separate relationship with the defendant and perceived different, albeit overlapping, portions of the defendant’s threats. The People were not required to stop offering evidence after establishing a prima facie case (see, People v Alvino, 71 NY2d 233; People v Richard, 229 AD2d 787). Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.